DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Previously, this Office issued a Non-Final Rejection on 09/02/2020.
	This Final Rejection is in response to the claim set and remarks filed by the Applicant on 11/10/2020. 
Claim(s) 1 – 7, 11, and 15 – 19 is/are canceled. 
Claim(s) 8 – 10, 12 – 14, and 20 – 25 is/are pending. Of the pending claims, claim(s) 8 – 10, 14, and 24 – 25 is/are currently withdrawn because they encompass other invention(s) not elected by the Applicant on 11/09/2017.  
Therefore, claim(s) 8 – 10, 12 – 14, and 20 – 25 is/are pending and is/are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12–13 and 20–23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Xia, G. M. Whitesides, Angew. Chem. 1998. 110, 5568; Angew. Chem. Int. Ed. 1998, 37, 550 (“XIA”) (of record) in view of WASHIYA PG Publication No. 20090246309 (of record). 
As to claim 12, XIA discloses a soft die (Figure 8’s PDMS mold see page 558) comprising:
	die structures (Figure 8) for applying microstructures and/or nanostructures on a substrate (3.1), said die structures having a deformation behavior primarily based on entropy elasticity (3.1 teaches a PDMS. Figure 8’s PDMS mold see page 558. The associated die structures are also made out of the same material. This would arrive at die structures being made out of PDMS which meets the claimed die structures having a deformation behavior primarily based on entropy elasticity. Such an arrangement is consistent with both [0024] of Applicant's originally filed specification and claim 20).
	XIA fails to disclose:
 an electrically conductive ground layer; and 
a coating material that at least partially coats the die structures, the coating material being:
	 (i) transparent to UV-light, 
(ii) electrically conductive, and 
(iii) comprised of a metal selected from the group comprising: Cr, Be, Wi, Cd, Ga, In, Ir, Mg, Mn, Mo, Os, Pa, Rh, Ru, Ta, Ti, V, Zn, Sn, Zr, Cu, Ni, Co, Fe, Pt, Ag, Au, Pb, W and Al, 
wherein said coating material is electrically connected to the ground layer to provide an electrically neutral coating surface, said coating surface having a roughness value of less than 10 
wherein the coating material is impermeable to an embossing material such that swelling of the soft die is prevented, and wherein the soft die can be demolded from the embossing material by bending the soft die. 
WASHIYA teaches providing an electrically conductive ground layer (Item: 7; [0040]); and a coating material (Item: 5) that at least partially coats die structures ([0040] demonstrates that the die structures are made out of the coating material meeting the claim limitation; see also [0049-52] teaching that the conductive film may be formed on the die structures), 
wherein the coating material is:
 (i) transparent to UV-light [0041], 
(ii) electrically conductive ([0041]), and 
(iii) said coating material comprised of a metal selected from the group comprising: In and Sn (see [0041]’s disclosure of “Indium-tin oxide and  the discussion in [0056]); and wherein said coating is electrically connected to the ground layer (see last sentence of [0043 and Figure 1]) to provide electrically neutral coating surface ([0048]). 
It is settled that it would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of WASHIYA with the disclosure of XIA for the benefit of surely and easily eliminating the static electricity in removing the soft die from the imprinting object (as taught by WASHIYA at ¶21) because it releases static electricity generated in the stamper to the ground (as taught by WASHIYA at ¶19).
With respect to the claimed “said coating surface having a roughness value of less than 10 nm, the roughness value applying to at least one of mean roughness, quadratic roughness, and average depth of roughness,” while WAHSIYA is silent to these limitations, the obvious combination above is considered to arrive at such limitations because it is consistent with the Applicant’s disclosure. Applicant’s specification establishes that a coating material comprising metals Cr, Be, Wi, Cd, Ga, In, Ir, Mg, Mn, Mo, Os, Pa, Rh, Ru, Ta, Ti, V, Zn, Sn, Zr, Cu, Ni, Co, Fe, Pt, Ag, Au, Pb, W, Al arrives at a the claimed roughness and adhesion [0030] of Applicant's original specification). WASHIYA’s coating conductive film 5 is formed in a thickness of 100 nm on one side of the substrate 3 by sputtering of indium tin oxide (ITO) or In and Sn (see [0041]’s disclosure of “Indium-tin oxide” and the discussion in [0056 and 0058]). WASHIYA’s conductive coating 5, by being formed of the same material claimed by the Applicant, is considered produce a coating surface with roughness value of less than 1 nm which will adhere to a surface of the embossing material with an adhesion of less than 2.5J/m2.
With respect to the claimed “wherein the coating material forms a protective layer that prevents contamination of the soft die during use of the soft, and wherein the soft die can be demolded from the embossing material by bending the soft die.” XIA, as modified by WASHIYA, by arriving at a polymer die with a coating material that is either hydrophobic or hydrophilic is considered to arrive at wherein the coating material is impermeable to an embossing material such that swelling of the soft die is prevented, and wherein the soft die is demolded from the embossing material by bending the soft die..
	As to claim 13, XIA and WASHIYA make obvious claim 12. 
XIA further discloses wherein the die structures are comprised of a hardened polymer (non-liquid PDMS). 
	As to claim 20, XIA and WASHIYA make obvious claim 13. 
XIA further discloses wherein the hardened polymer is selected from the group comprising: an elostamer, a siloxane, and a polydimethylsiloxane (3.1 teaches a PDMS). 
	As to claim 21, XIA and WASHIYA make obvious claim 12. 
XIA fails to disclose wherein the ground layer is located at a peripheral edge of the soft die. 
WASHIYA teaches wherein the ground layer is located at a peripheral edge of the soft die(Figure 1, Item: 7).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of WASHIYA with the disclosure of XIA for the benefit of surely and easily eliminating the static electricity in removing the soft die from the imprinting object (as taught by WASHIYA at ¶21) because it releases static electricity generated in the stamper to the ground (as taught by WASHIYA at ¶19).
	As to claim 22, XIA and WASHIYA make obvious claim 12. 
XIA fails to disclose wherein the soft die further comprises a line that electrically connects the ground layer to ground. 
WASHIYA teaches wherein the soft die further comprises a line that electrically connects the ground layer to ground ([0040]’s last sentence).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of WASHIYA with the disclosure of XIA for the benefit of surely and easily eliminating the static electricity in removing the soft die from the imprinting object (as taught by WASHIYA at ¶21) because it releases static electricity generated in the stamper to the ground (as taught by WASHIYA at ¶19).
	As to claim 23, XIA and WASHIYA make obvious claim 12. 
XIA fails to disclose wherein the coating surface of said coating material adheres to a surface of a material embossed by the soft die with an adhesion of less than 2.5 J/m2. 
WAHSIYA is silent to these limitations, the obvious combination above is considered to arrive at such limitations because it is consistent with the Applicant’s disclosure. Applicant’s specification establishes that a coating material comprising metals Cr, Be, Wi, Cd, Ga, In, Ir, Mg, Mn, Mo, Os, Pa, Rh, Ru, Ta, Ti, V, Zn, Sn, Zr, Cu, Ni, Co, Fe, Pt, Ag, Au, Pb, W, Al arrives at a the claimed roughness and adhesion ([0030] of Applicant's original specification). WASHIYA’s coating conductive film 5 is formed in a thickness of 100 nm on one side of the substrate 3 by sputtering of indium tin oxide (ITO) or In and Sn (see [0041]’s disclosure of “Indium-tin oxide” and the discussion in [0056 and 0058]). WASHIYA’s conductive coating 5, by being formed of the same material claimed by the Applicant, is considered produce a coating surface which will adhere to a surface of the embossing material with an adhesion of less than 2.5J/m2. (see claim interpretation under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above).

Response to Arguments
Claim Objections 
The Office Action, mailed 09/02/2020, objected to claim(s) 20 because of various informalities.
The Examiner would like to thank the Applicant for amending the claim(s) to provide greater consistency.  The objection(s) referenced above is/are withdrawn. 
Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claim(s) 12 – 13 and 20 – 23 was/were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner asserts that claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant's remarks, see pages 6 – 7 filed on 11/10/2020, are persuasive.  The rejection(s) made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the Non-Final Rejection, mailed 09/02/2020, is/are moot and withdrawn.  
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim(s) 12 – 13 and 20 – 23 was/were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner would like to thank the Applicant for amending the claim(s) at issue. Applicant's remarks, see pages 6 – 11filed on 11/10/2020, are persuasive..   The rejection(s) made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Non-Final Rejection, mailed 09/02/2020, is/are moot and withdrawn.  
Claim Rejections - 35 USC § 102/103
Claim(s) 12–13 and 21–23 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  WASHIYA PG Publication No. 20090246309.
Applicant’s arguments, bottom of page 7 and extending onto page 11, filed 11/10/2020, have been fully considered and are persuasive.  
Therefore, the above referenced rejection(s) under 35 U.S.C. 102(a)(1) and 103 in the Non-Final Rejection, mailed 09/02/2020, is/are withdrawn.
Claim Rejections - 35 USC § 103
Claim 12–13 and 20–23 remain rejected under 35 U.S.C. 103 as being unpatentable over Y. Xia, G. M. Whitesides, Angew. Chem. 1998. 110, 5568; Angew. Chem. Int. Ed. 1998, 37, 550 (“XIA”) in view of WASHIYA PG Publication No. 20090246309 (of record). 
Applicant’s arguments, bottom of page 14 and extending onto page 15, filed 11/10/2020, have been fully considered. However, these arguments are not persuasive for the reasons set out below:

In rejecting claim 12 the Examiner asserts that Xia teaches the limitation "die structures for applying microstructures and/or nanostructures on a substrate, said die structures having a deformation behavior primarily based on entropy elasticity." However, the Examiner provides no cite to Xia where deformation behavior based primarily on entropy elasticity can be found (either expressly or implicitly). As discussed above, Washiya also does not teach such feature. Thus, each and every claimed feature has not been shown in the art of record and therefore the rejection is deficient for at least this reason.
(Reproduction from bottom of page 14 and extending onto page 15 of Applicant's remarks filed on 11/10/2020).  (emphasis in original). Respectfully, this is not persuasive. XIA discloses a soft die (Figure 8’s PDMS mold see page 558). The associated die structures are also made out of the same material. This would arrive at die structures being made out of PDMS which meets the claimed die structures having a deformation behavior primarily based on entropy elasticity. Such an arrangement is consistent with both [0024] of Applicant's originally filed specification and claim 20. 
Therefore, the above referenced rejection(s) made under 35 U.S.C. 103 in the Non-Final Rejection, mailed 09/02/2020, is/are maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        /NAHIDA SULTANA/Primary Examiner, Art Unit 1743